686

           MISCELLANEOUS SUPREME COURT
                   DISPOSITIONS
                                     ( P3d )

                      BALLOT TITLE CERTIFIED

                               January 15, 2015

Bowers v. Rosenblum (S062786). Petitioners’ argument that the Attorney General’s
   certified ballot title for Initiative Petition No. 7 (2016) does not comply
   substantially with ORS 250.035(2) to (6) is not well taken. The court certifies
   to the Secretary of State the Attorney General’s certified ballot title for the
   proposed ballot measure.

       CERTIFIED QUESTIONS, CERTIFIED APPEALS,
      MANDAMUS PROCEEDINGS, AND OTHER MATTERS

                               January 15, 2015

Kuroda v. Morley (S062762). Petition for alternative writ of mandamus is allowed.